DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the remarks filed on 09/14/2020. The amendments filed on
09/14/2020 have been entered. Accordingly, claims 1-2, 4-5, 10-11 and 13-14 remain pending, claims 1-2, 4-5, 10-11, and 13 have been amended.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-5, 10-11, and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the phrases “a first measured angular orientation” and “a second measured angular orientation” in lines 16 and 18, renders the claim indefinite since it is unclear if the first and second measured angular orientations are meant to refer to the measured angular orientation of the housing with respect to gravity recited earlier in the claim, or if these 
Claims 2, 4-5, 10-11, and 13-14 are also rejected due to their dependency on claim 1 in light of the above rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1-2, 4-5, 10-11, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Mauldin et al. (US20160374644, hereafter “Mauldin”, cited in the applicant’s IDS), in view of Kato et al (US20170172458, hereafter “Kato”).
Regarding claim 1, Mauldin discloses a handheld ultrasound imaging device comprising:
a housing (310 FIG. 3);
an ultrasound imaging unit disposed in the housing proximal to a first surface of the housing (see 330 in FIG. 3);
an angle sensor disposed in the housing (114 in FIG. 1), the angle sensor outputting an angular orientation signal (“The angle of insertion of a probe (e.g., a needle) may be determined manually or via a processing circuit (e.g., a computer), such as based on information [angular orientation signal] provided [outputted] via the piezoelectric element” [0091]), the angular orientation signal corresponding to a measured angular orientation of the housing (“An initial distance between the center of a piezoelectric element and the opening of the probe guide can be measured before repositioning to provide a frame of reference or baseline, and thus the position of the opening can be tracked via a deviation from the frame of reference or baseline” [0090]; see also par. [0086], Maudin discloses that the embodiment of Figure 5 is incorporated into any of the previous embodiments);
a display disposed on a second surface of the housing (320 in FIG. 3), the first and second surfaces opposing one another (see 320 opposite to surface distal to transducer 
said graphical user interface including a first graphical user interface element that generates a first GUI output signal (“the mid-line indicators [first GUI] 840, 860 move in response to physical of the ultrasonic device and relative to the depicted target anatomy 820” [0103]) in response to a first user input (see [001] where the user is selecting and executing 1 of the displayed needle path via interaction with the graphical user interface see [0064] where the user input may include a keypad, keyboard, mouse, rotary control, soft-key touchscreen, and/or more other controls of any suitable type and see [0079] where the user selects targets on the graphical user interface using such as a touchscreen) and a second graphical user interface element that generates a second GUI output signal (see 830, 850 in FIG. 8) in response to a second user input (“The user interface can be mostly carried out using a visual screen and input/output actuators, sensors and similar elements” [0102] and see [0109] where the user uses one hand to interact with a touchscreen to input commands as their other hand is occupied manipulating the needle for insertion after the target and needle path have been identified/first GUI output signal has been generated);
a memory disposed in the housing (116 in FIG. 1); and
a processor disposed in the housing (104 in FIG. 1), the processor in electrical communication with the display and the angle sensor ( see [0020-0022] where the piezoelectric element [angle sensor] is integrated in the system with the display [GUI] and the processor, indicating connection between the components contained within the system, see [0091] where the angle of insertion is determined via the processing circuit based off of information provided * angular orientation (“A determination is then made by an arbiter or similar device to decide whether the target anatomy is centered within the needle path 750…If so, an indicator of alignment between the needle path and target anatomy is displayed 760 on the display of the GUI” [0100-0101]), but does not explicitly disclose a measured angular orientation with respect to gravity.
However, in the same field of endeavor, Kato teaches a measured angular orientation with respect to gravity (“medical guidance device 11 measures gravitational direction E by using the accelerometers. Also, medical guidance device 11 already knows direction F that is normal direction from the hair line of reference marker 9. Therefore, with assumption that one of three axis in coordinate system I of medical image plane 16, i.e. the medical image plane 16 includes gravitational direction E, the medical guidance device 11 can determine medical image 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the device disclosed by Mauldin with the measured angular orientation being with respect to gravity as taught by Kato in order to provide real-time orientation information within certain short duration after updating the reference orientation by storing the reference orientation that practitioner is interested in, the medical guidance device can evaluate discrepancy between the reference orientation and the real-time orientation so that the practitioner can orient the medical device at the certain relation from the reference orientation that practitioner is interested in or can reproduce the same orientation as the reference orientation quickly and accurately ([0041] & [0042] of Kato).
Regarding claim 2, Mauldin teaches wherein the receipt of the second GUI output signal causes the processor to calculate (“FIG. 9 depicts an exemplary graphical user interface (GUI) 900 demonstrating probe rotational disposition and directional feedback and overlaid ultrasound image of target anatomy 920” [0103]) a direction to rotate the housing to align the second measured angular orientation with the stored angular orientation (“Indicator symbol 970 [second GUI output signal] designates a rotational direction by which the ultrasound transducer needs to translate [the housing] in order for the target anatomy to align with the prospective needle path 910. In some embodiments indicator symbols (e.g., 930, 950) denote both magnitude and direction. For example, a larger necessary translation might be designated by longer arrow or indicator. In the present embodiment mid-line indicators 940, 960 convey 
Regarding claim 4, Mauldin, in view of Kato, substantially discloses all limitations the claimed invention, specifically, Mauldin discloses wherein the processor or the display is capable of providing information to the user (“the generation of ultrasound images of needle targeted anatomy and/or visualizing ultrasound images in a subject for the purpose of real-time feedback using graphical user interface (GUI) and ultrasonic imaging for the purpose of probe insertion” [0051]) to adjust the angular orientation of the housing to align the housing with a target to be imaged  (“the angle of the probe guide 530 can be adjusted or positioned, either manually by the user, or automatically, such as to provide a desired or specified probe insertion angle [with respect to gravity]” [0088], “FIG. 5 illustrates generally an example of a probe guide 530 and related apparatus, such as can be included in the examples of FIGS. 1-4 [see in FIG. 4 transducers 450 which images target and in [0084] discloses that transducers 450 are configured to be directed collinearly with the needle and probe guide] or other embodiments covered by this disclosure” [0086]), and wherein, and 
wherein a marking unit coupled to the housing and configured to produce a mark on a surface of a target to be imaged (“a marking or pinching apparatus can be used in addition to or instead of the probe assembly 510, such as to pinch (e.g., discolor) or mark tissue at a insertion site, such as using the path provided by the probe guide 560. Such markings or discolorations can be later used by the practitioner to aid in inserting or guiding the probe” [0094]), and specifically, Kato discloses to adjust the angular orientation of the housing with respect to gravity to align the housing with a target to be imaged  (“the practitioner holds and orient 
Regarding claim 5, Mauldin, in view of Kato, substantially discloses all limitations the claimed invention, specifically, Mauldin discloses wherein the processor is configured to generate a direction output signal that causes the display to graphically indicate, on the graphical user interface, an indication of the second measured angular orientation relative (“Identification of a target anatomy 250 with the aid of user input via a touchscreen 240…provides an indication [graphically indicate] of the target mid-line and depth 260 then indicates how to move the transducer to align the target with the probe 220 path. Ultrasonic system 200 continually tracks the target with each new frame with continuous feedback on position relative to probe 220 path” [0074]) to the stored angular orientation (“if the user indicates a particular location of the image, optionally using a user interface, then the algorithm can bias the search result to that location [containing the stored angular orientation]” [0077]).
Regarding claim 10, Mauldin, in view of Kato, substantially discloses all limitations the claimed invention, specifically, Mauldin discloses wherein the processor is configured (“The 
Regarding claim 11, Mauldin, in view of Kato, substantially discloses all limitations the claimed invention, specifically, Mauldin discloses wherein the alignment signal causes the display to graphically indicate, on the graphical user interface, that the second measured angular orientation is substantially equal to the stored angular orientation (“Once proper translation [measuring the current value] is achieved [substantially equal] to bring the target anatomy indicator in a portion of the image plane accessible by the needle 2060 through the needle guide 2020, indicator symbol 2040 is displayed and ideal needle path is determined. The actual needle angle is calculated by the ultrasound system. As described, the needle is coincident to the ideal needle path indicator. As such, an alignment indicator 2070 is displayed to convey to the user that the needle is along the ideal needle path” [0139]).
Regarding claim 13, Mauldin, in view of Kato, substantially discloses all limitations the claimed invention, specifically, Mauldin discloses wherein the rotation sensor emits an optical alignment signal (“The motion sensor 114 [angle] may be configured to use one or more other techniques to sense relative motion and/or absolute position [angle] of the apparatus 100, such 
Regarding claim 14, Mauldin, in view of Kato, substantially discloses all the limitations of the claimed invention, specifically, Kato discloses wherein the angle sensor includes an accelerometer or a gyroscope (“the angular sensor (which comprises an inertial measurement unit comprising at least one sensor that is a gyroscope, an accelerometer or a magnetometer, and a circuit board connected to the inertial measurement unit and configured to compute an orientation by processing sensed signals from the inertial measurement unit” [0008]).
Response to Arguments
Rejections made under 35 USC 102
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection the arguments do not apply to new references or the new combination of the references being used in the current rejection in view of Kato.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY J SHAFQAT whose telephone number is (571)272-4054.  The examiner can normally be reached on Monday-Friday 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.S./Examiner, Art Unit 3793     

/MICHAEL J TSAI/Primary Examiner, Art Unit 3785